440 F.2d 412
Guilford Dinsmuir SHAW, Petitioner-Appellant,v.Peter PITCHESS, Sheriff of Los Angeles County, Respondent-Appellee.
No. 25511.
United States Court of Appeals, Ninth Circuit.
March 24, 1971, Rehearing Denied April 20, 1971.

Roger S. Hanson (argued), I. A. Kanarek, Van Nuys, Cal., for appellant.
Evelle J. Younger, Atty. Gen., John D. Maharg, County Counsel, Los Angeles, Cal., for appellee.
Before WRIGHT, CARTER and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant was found guilty and sentenced for the crime of oral copulation in violation of California Penal Code, 288a.  The state Court of Appeals affirmed the conviction in an unreported decision.  Certiorari was denied by the United States Supreme Court, Shaw v. California 395 U.S. 211, 89 S.Ct. 1772, 23 L.Ed.2d 213 (1969).


2
Appellant then petitioned for writ of habeas corpus in the district court below.  The district court found no factual issues were involved, no evidentiary hearing was required and that the state courts had adequately disposed of the matter.  The district court denied relief in an order entered on November 26, 1969, and incorporated much of the text of the unreported opinion of the state Court of Appeals.


3
On the basis of the district court's order in Shaw v. Pitchess, (C.D.Cal. 1969) 324 F.Supp. 781, we affirm.